Dismissed and Memorandum Opinion filed April 9, 2009







Dismissed
and Memorandum Opinion filed April 9, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00987-CV
____________
STEPHEN MICHAEL YAMIN, SR., A/K/A
STEVE YAMIN D/B/A 
YAMIN MOTORCYCLES, STEVE YAMIN, JR., AND GINA PURDY, Appellants
 
V.
 
JOHN EARL LIPTRAP, Appellee
 

 
On Appeal from
County Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 874425
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 28, 2008.  On April 1, 2009, the parties
filed an agreed motion to dismiss the appeal because all issues have been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Seymore, Brown, and
Sullivan.